Judgment, Supreme Court, New York County (Paul G. Feinman, J.), entered March 23, 2004, which denied petitioner’s application, inter alia, to annul the unsatisfactory rating he received for the 2000/2001 academic year, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s determination to sustain the unsatisfactory performance evaluation was rationally based on administrative findings that petitioner twice corporally punished students during the 2000/2001 academic year (see Matter of Pell v Board of Educ., 34 NY2d 222 [1974]). The findings of corporal punish*221ment were not undermined by the administrative relief that petitioner was accorded in grievance proceedings. We have considered the parties’ remaining contentions, including respondent’s claim the proceeding is time-barred, and find them unavailing. Concur—Tom, J.P., Marlow, Sullivan, Nardelli and Williams, JJ.